Citation Nr: 0127046	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied a specially adapted 
automobile or automobile adaptive equipment.  


FINDING OF FACT

The veteran's service-connected lower extremity disabilities, 
including Charcot joint in the right knee and right lower 
extremity peripheral neuropathy, result in such lack of 
strength, coordination, and lack of feeling in the right 
lower extremity that they result in the equivalent of 
permanent loss of use of the right foot.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment for an 
automobile are met.  38 U.S.C.A. § 3901 (West 1991);  38 
C.F.R. §§ 3.350, 3.808, 4.63 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1999 the veteran submitted a claim for 
entitlement to a certificate of eligibility for assistance in 
the purchase of an automobile or other conveyance or 
specially adaptive equipment.  A November 1999 letter from 
K.H.T., DPM, notes that the veteran had numbness of the right 
foot.  The veteran reported that he had symptoms and 
decreased strength such that he had trouble driving.  He had 
a brace on the right foot due to the degenerative changes in 
the ankle and the Charcot in the right knee.  Examination 
revealed very minimal plantar flexion affecting the right 
foot.  Decreased sensation was noted.  Temperature of the 
foot was very cool.  There was decreased range of motion with 
inversion and eversion present.  The veteran had decreased 
strength in the right foot.  Dr. K.H.T. was of the opinion 
that the veteran should be given hand controls for driving an 
automobile as the veteran's right limb exhibited very 
decreased range of motion and strength.  He noted that there 
was loss of function as pertained to driving an automobile.  
There was permanent loss of plantar flexion, making 
controlling of the accelerator and brake safely impossible. 

A February 2000 VA outpatient record indicates that the 
veteran reported being unable to feel the gas pedal with his 
foot, which prevented him from driving.  Examination revealed 
that the veteran had peripheral neuropathy, causing severe 
loss of sensation of the lower extremities.  The examiner 
noted that this was related to the veteran's service-
connected residuals of neurosyphilis.

On VA examination in June 2000 the veteran reported that he 
had noticed a progressive weakness in both legs, right 
greater than left.  He had also noticed numbness in both 
feet.  The veteran reported that the numbness had progressed 
to the point that he lacked feeling in the bottoms of his 
feet, which made driving impossible for him.  Examination 
revealed the veteran to have severe deformity of the right 
knee joint.  He walked with long braces on both legs and used 
a cane.  It was noted that the veteran was virtually unable 
to walk without those aids.  There was marked atrophy of all 
musculature of both lower extremities, both above and below 
the knees.  The veteran did have minimal strength and could 
extend and flex both legs at the hip.  He could extend the 
legs at the knee and could dorsiflex and plantar flex both 
feet, although they were graded to be about 2-3/5.  The 
examiner could elicit no knee or ankle jerks.  Plantar 
responses were absent.  Sensory examination disclosed a total 
lack of painful sensation when the Achilles tendon was 
pinched in either leg.  The veteran had some reduction of 
position sense in the toes of both feet, and vibratory sense 
was reduced below both knees.

The veteran was afforded a VA peripheral nerves examination 
in January 2001.  The veteran reported that he was unable to 
drive his car, could not work in his garden, and that he had 
trouble walking due to pain in his legs.  He asserted that he 
had to wear two pairs of socks to keep his feet warm.  
Examination revealed that the veteran had great difficulty 
getting on and off the examination table.  He needed 
assistance removing his socks.  The veteran used a cane in 
his left hand.  He had a brace that ran from his toes to his 
right groin.  He had a left knee brace which attached to his 
shoe and ran to his knee.  The veteran was noted to have 
severe muscle wasting and lack of tone of all extremities.  
The veteran's right knee was larger and misshapen.  He had 
decreased vibratory sensation from mid-calf to ankle 
bilaterally.  The veteran was unable to feel vibration in his 
toes.  Resistive testing of the left foot was 4/5 and right 
foot 3/5.  Neurological examination revealed the veteran to 
have a steady, slow gait, with pronounced limp of the right 
leg.  Deep tendon reflexes were absent in the lower 
extremities.  Right ankle flexion was from 1-5 degrees, left 
from 0-20 degrees.  Plantar flexion was from 1- 10 degrees on 
the right and from 0-40 degrees on the left.  Lower extremity 
muscle weakness was three on the right and four on the left.  
The examiner was of the opinion that the veteran had 
peripheral vascular disease which was complicated by a long-
term history of neurosyphilis.  The examiner thought that the 
veteran had neuropathy of the lower extremities not just due 
to claudication, but also due to deterioration of the nerves 
of the lower legs, which was a long time effect of 
neurosyphilis.  The examiner noted that the veteran had 
severe loss of strength and muscle wasting in his lower legs.  
The examiner further stated that the veteran had severe 
deformity of the right knee which made ambulation for any 
distance a real challenge.  Even with braces, the right knee 
pulled the right hip out of alignment with each step. 

The veteran appeared before the undersigned member of the 
Board in September 2001.  He testified that he had numbness 
of the legs and feet and that he could not feel his foot on 
the car accelerator.  The veteran asserted that a VA 
physician had stated that hand controls on a car would 
benefit him.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; or (iii) permanent impairment of vision 
of both eyes. 38 C.F.R. § 3.308(a), (b). For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips is sufficient to show entitlement.  38 
U.S.C.A. § 3901;  38 C.F.R. § 3.808(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

The Board notes that it has neither been contended by the 
veteran nor shown by competent evidence that he has permanent 
impairment of vision or ankylosis of a knee or hip.  In this 
case, the veteran argues that he is entitled to a specially 
adapted automobile because he is unable to drive due to the 
service-connected disabilities of the lower extremities.  The 
veteran has a 40 percent rating in effect for Charcot joint 
of the right knee, a 20 percent rating for arthritis and 
limitation of motion of the left ankle, a 20 percent rating 
for peripheral neuropathy of the left lower extremity, and a 
20 percent rating for peripheral neuropathy of the right 
lower extremity.  The combined rating of these and of the 
veteran's other service-connected disabilities is 90 percent.  
The veteran has had a total rating for individual 
unemployability due to service connected disability in effect 
since March 1988.

The record reveals that the veteran has severe deformity of 
the right knee which hinders his ability to walk.  He also 
has loss of feeling of the feet which interferes with his 
ability to drive.  The Board notes that the veteran wears a 
brace from his right foot all the way to his right groin in 
order to walk.  Even with the brace he still requires use of 
a cane and has trouble walking.  The marked wasting of the 
veteran's lower extremity muscles support the veteran's claim 
that he is unable to use his lower extremities very well.  
The Board is of the opinion that the veteran's service-
connected disabilities, including his right knee disability 
and his peripheral neuropathy of the right lower extremity, 
result in such loss of feeling, strength and coordination of 
the right lower extremity, that the veteran's right foot 
would be equally well served by an amputation stump with 
prosthesis.  This is further supported by the Dr. K.H.T.'s 
opinion that the veteran is unable to safely drive due to his 
service-connected lower extremity disabilities and by the 
undersigned Board member's observation of the veteran's great 
difficulty with ambulation at the September 2001 hearing.

Based on the foregoing, the Board believes that there is 
sufficient medical evidence of record indicating that the 
veteran's disability is productive of permanent loss of use 
of the right foot.  Thus, as he must be afforded the benefit 
of the doubt, entitlement to a specially adapted automobile 
or to automobile adaptive equipment is warranted.



ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

